Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record alone or in combination does not teach the claim limitations “wherein, in a non-signal period in which there is no signal to be transmitted and received to and from the other side transmitting and receiving device, the controller causes a current signal to be input from the driver to the laser diode, causes an optical signal to be output from the laser diode, and when an optical signal of a specific pattern output from the other-side laser diode over a period reaches the photodiode, a length of the period depending on an average value of a current signal output from the other-side photodiode that receives the optical signal from the laser diode, the controller adjusts a magnitude of the current signal input from the driver to the laser diode based on the length of the period of the optical signal of the specific pattern”.
Regarding claim 9, the prior art of record alone or in combination does not teach the claim limitations “in a non-signal period in which data communication is not performed, when the driver drives the laser diode so that the photodiode receives a signal including information, which is related to displacement of output power of the laser diode from a target value, from another average current detector connected to another photodiode of another transmitting and receiving device, the controller adjusts a magnitude of a current signal supplied from the driver to the laser diode based on the information”.
Regarding claim 11, the prior art of record alone or in combination does not teach the claim limitations “a comparator connected to an output side line of the current mirror; and a controller connected to an output terminal of the comparator and an output adjustment terminal of the driver”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINA M SHALABY/             Examiner, Art Unit 2636